OPINION — AG — **** EFFECT OF UNCONSTITUTIONALITY OF PART OF LEGISLATIVE ACT — POSTING OF BAIL BOND **** TITLE 22 Ohio St. 1969 Supp., 1112 [22-1112], IS UNCONSTITUTIONAL SINCE IT PROVIDES FOR CRIMINAL PROSECUTION OF AN INDIVIDUAL WITHOUT THE REQUISTE FILING OF EITHER AN INDICTMENT OR INFORMATION AS SPECIFIED IN ARTICLE II, SECTION 17, OKLAHOMA CONSTITUTION. AN INDIVIDUAL WHO VIOLATES ANY OF THE PROVISIONS OF 29 Ohio St. 1969 Supp., 524 [29-524](A)(B)(C) MAY POST BOND FOR PURPOSE OF BAIL AS PROVIDED IN 29 Ohio St. 1969 Supp., 1111 [29-1111] AND 29 Ohio St. 1969 Supp., 1112 [29-1112] BUT FOR PURPOSES OF PROSECUTION IS SUBJECT TO THE PROVISIONS OF 29 Ohio St. 1969 Supp., 524 [29-524](D) CITE: ARTICLE VII, ARTICLE II, SECTION 17 (GARY F. GLASGOW)